DETAILED ACTION
This action is in response to papers filed on 1/20/2022 and 2/22/2022.
Claims 23, 24, 27, 28, 32, 33-35, 37, 38, and 42 have been amended.
Claims 1-22 have been cancelled.
No claims have been added.
Claims 23-42 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/22/2022 has been entered.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 23-42 are rejected under 35 U.S.C. 101
Claim 23, 33, and 42 recite using categories associated with relationships between users to identify portions of a user’s contact list to which another user has access and providing the list portion and access to the other user.  The limitations of receiving profile and social networking information (inducing for multiple users), identifying relationships using social network information, identifying and assigning multiple relationship descriptors based on relationship and social networking information (labeling, categorization), identifying and assigning categories for relationships using social network information, generating composite categories, accessing and receiving data from multiple external hosts/systems, generating and sending instructions, authenticating a user and user access/permission rights using a username and password, determining portion of a contact list based on the composited categories and social network information (e.g. determining permission/access rights to data), transmitting the data (list portion), presenting the data (list portion), and enabling users to read or modify the data (list portion), as drafted, is a process that, under its broadest reasonable interpretation, covers performance of a mental process (including observation, evaluation, judgment, and/or opinion).  That is, other than reciting a computer implementation, nothing in the claim elements precludes the step from encompassing the performance of a mental process. 
This judicial exception is not integrated into a practical application.  In particular, the claims recite the following additional elements:
– Using a processor, computer, server, and/or user device to perform the recited steps (including these elements or combinations of elements used in client system,). The processor used in these steps is recited at a high-level of generality (i.e., as a 
– Using a storage device, external host server, and/or computer-readable medium to perform the recited steps.  The computer used in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of storing data).
– A social network system (including an electronic/online social networks and/or client systems that provide social networking data). The social network system is recited at a high-level of generality and merely ties the claimed invention to a particular technological environment that does no more than hosts the data and the members who interact with the system.
These elements are performed such that they amount to no more than mere instructions to apply the exception using generic computer components as discussed in MPEP 2106.05(f). In addition, the limitation of “transmitting a data request to receive authentication information from a first user device of the first user, the authentication information comprising a username and password” amounts to insignificant extrasolution activity in accordance with MPEP 2106.05(g).  Specifically, this limitation amounts to mere request of a username and password for user authentication for data access, which is a well-understood, routine and conventional activity in the art (it is also noted that the “authentication of user credentials” being a common practice was previously identified in the rejections of Claims 29 and 39, as presented below).  Using usernames and passwords for this function has historically been a common practice.  Accordingly, these additional elements do not, nor does the claim as a whole, integrate 
The claims do not include additional elements, individually or in combination, that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. For example, the “external host server” represents the use of a computer to store data.  This use of the computer merely applies the abstract idea using insignificant extra-solution activity because the data source is merely a server used in its normal and expected capacity for storing data that can be retrieved by other devices.
Although the claims have been determined to be patent ineligible through the above analysis, continuing analysis provides additional clues regarding the lack of eligibility and addresses some of Applicant’s remarks addressed toward the previous office action.  Further consideration under additional analysis steps is provided here:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional limitations of processors, user devices, computers, servers, client systems, social networks, and storage devices (including computer-readable medium and servers) storing instructions. Alice Corp., 134 S. Ct. at 2360; Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014); DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014); Ultramercial, 772 F.3d at 716‐17; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)) (see MPEP 2106.05(d)(II)).  For example (as also presented above), requesting a username and password in order to authenticate a user and determine what data to which that user has permission/access rights is a well-understood, routine and conventional activity in the art.  Using usernames and passwords for this function has historically been a common practice.  The use of generic computer components to transmit information through an unspecified interface does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Claims 24-28, 31, 32, 34-38, and 41 recite further elements related to the relationship identification, category identification, compositing of categories, and/or accessing of data activities of the parent claims.  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas.  The claims are directed to the same abstract ideas identified in the independent claims and simply provide further details for this abstract idea.  The claims do not provide any new additional limitations beyond abstract idea that are not addressed above in the independent claims therefore, they do not integrate the abstract idea into a practical application nor do they provide significantly more to the abstract idea.  Therefore, Claims 24-28, 31, 32, 34-38, and 41 are ineligible.
Claims 29, 30, 39, and 40 recite further elements related to reeving requests for access and identifying characteristics based on that request.  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified 

Response to Arguments
Applicant’s arguments filed 2/22/2022 have been fully considered but they are not persuasive. 
I. Rejection of Claims under Double Patenting
The double patenting rejection regarding Claims 30-51 of U.S. Patent No. 8,595,146 has been withdrawn in view of the approved terminal disclaimer (filed and approved 1/20/2022). 
II. Objection to Specification and 35 U.S.C. §112
The objection to the specification and the 35 U.S.C. §112 have been withdrawn in view of the claim amendments.
III. Rejection of Claims under 35 U.S.C. §101
features that are merely used to apply the mental processes, those mental activities able to be performed outside of the computer system.  Arguing that the computer components are incorporated into the mental process because they are part of the claim language does not properly rebut the analysis.  The computer components are additional features used to apply the abstract idea, therefore, the recitation of a processor would not mean that the human mind is actually accessing a physical computer processor, but rather the processor is used to perform an equivalent of the mental process in a computer environment (such as receiving relationship information form a non-computer data repository/host, such as an entity controlling relationship files).
Applicant refers to Example 42, however this does not address the above situation.  Example 42 was analyzed to determine that the application of the abstract ideas was used in a manner that provided a practical application (regarding the standardization of the data).  Example 42 was not found eligible merely because it recited those computer components.  Additionally, Applicant does not clearly identify the alleged practical application of the instant claims or provide an analysis showing how the same treatment that was applied to Example 42 would be applied to the instant claims.
These issues were also addressed in previous office action.  Examiner’s previous remarks are repeated here for convenience and additional detail:
Applicant argues that the human mind is not equipped to perform activities such as “…accessing ... a database unit corresponding to the host server associated with the electronic social network” is objectively a step that a human mind is not capable of performing. Similarly, “determining ... a contact list of the second user is electronically and remotely accessible to the first user…”.  As discussed in the prior interview (and summarized in Applicant’s remarks), the ability to perform tasks without the use of the computer can show that the activities can be performed by a human without the computer.  For example, accessing database information from a host collection of data associated with social network information is an activity that can be performed without the computer.  For instance, a user could access paper files from a host regarding social network data about other individuals.  Similarly, accessing contact lists of other users can be performed by a person even if the contact list is remotely stored.  Simply adding “electronically” accessible simply indicates the application of a computer to do so.  Even with the amendments, the activities of the claims can be performed without a computer and use the computer as a tool.  Applicant’s remaining examples (presenting and modifying contact lists, etc.) would be subject to the same type of response provided above. Reciting that the claimed invention is performed using an “electronic social network”, that it is “electronically accessible”, that it is displayed on a device, etc. does not necessarily limit the performed set of activities to only being performed on a computer.
The specification states that the claimed invention can be performed on a generic, general-purpose computer.  Even if the specification does state that it could also be performed on a special-purpose computer, this does not limit the claimed invention to a special-purpose computer.  Additionally, beyond mentioning the computer could be a special-purpose computer, the specification does not provide any additional material describing the special-purpose computer and/or how it would relate to the claimed invention.
For the reasons discussed above, Examiner does not agree that the claimed invention “…objectively require the use of computers configured to perform said operations…”.
Applicant argues that the claimed invention is directed to the practical application of “…enabling access to user-specific content…”.  However, applicant does not explain why/how this constitutes a practical application.  Applicant recites the entire claim and identifies almost the entire claim as additional elements and re-asserts that a computer is required. This does not clearly explain how/why the claimed invention is drawn to the identified practical application. Additionally, Applicant’s remarks regarding features not typically performed by a generic computer and one of ordinary skill in the art recognizing that the steps could not be performed without a computer are not convincing for the same reasons stated above.
Applicant’s remarks regarding the improvement to the computer and/or field are the same as Applicant’s previous remarks.  Examiner’s previous response to those remarks is provided here:
Applicant points to material in the specification to argue that an improvement in the technological filed is made.  However, the cited portion merely provides an example of how the claimed invention may be used and then states a repetition of the claim elements as its implementation. The cited specification material does not clearly explain an improvement to the technological field, a problem that needs addressed, or a solution that integrates a practical application.  Applicant provides further explanation not in the specification (advertising, non-intrusive, etc.), however, even with this it is not demonstrated that the claimed invention provides an improvement.  Applicant does not provide explanation regarding the how/why this provides an improvement to the technical field.  For example, Applicant does not explain the state of the art prior to the claimed invention, what problem exists, how/why prior systems could not or would not address this problem, how/why the claimed invention addresses the problem in a manner that is beneficial over prior systems, and/or other types of evidence to show that the system/method is an improvement in the technical field.  The cited portion of the specification merely provides a general example of how the claimed invention can be used.
Applicant’s remarks regarding the Berkheimer memo and well-understood, routine, and conventional activities are the same as Applicant’s previous remarks.  Examiner’s previous response to those remarks is provided here:
The Berkheimer Memo does not require “…the citations point to specific page numbers of the cases nor quote passages from the cases that explicitly state that the instant subject matter is well-understood, routine, and conventional…”, as asserted by Applicant.  Applicant is reminded that the cited court decisions are not required to include the instant subject matter of Applicant’s claimed invention to be applicable, but rather be related to concepts and findings that are comparable to Applicant’s claimed subject matter.
Applicant asserts that the instant claims are distinguishable for the cited court cases, but provides no explanation or support to show how/why this would be true.
Again, Applicant is reminded that lack of a prior art rejection is not evidence of patentability under 101, as they represent different standards of consideration.  Novelty is not evidence of patentability under 101.
Additionally, it is noted that in addition to section A.2. of the Berkheimer Memo, Examiner also relied on section A.1. (“It should be noted the limitations of the current claims are performed by the generically recited general-purpose computer. See specification at page 7, paragraph 4.)”).  Applicant has failed to respond to this part of the rejection.  That section of the specification states:
Each of the client systems 105 and the host server 115 may be implemented using, for example, a general-purpose computer capable of responding to and executing instructions in a defined manner, a personal computer, a special-purpose computer, a workstation, a server, a device, a component, or other equipment or some combination thereof capable of responding to and executing instructions. The client systems 105 and the host server 115 may receive instructions from, for example, a software application, a program, a piece of code, a device, a computer, a computer system, or a combination thereof, which independently or collectively direct operations, as described herein. These instructions may take the form of one or more communications programs that facilitate communications 5 between the users of the client systems 105. For instance, such communications programs may include e-mail programs, instant messaging (IM) programs, file transfer protocol (FTP) programs, and voice over internet protocol (VoIP) programs. The instructions may be embodied permanently or temporarily in any type of machine, component, equipment, storage medium, or propagated signal that is capable of being delivered to the client systems 105 or the host server 115.
As discussed in the recent interview(s), Examiner consulted with the signatory Primary Examiner.  As with the two Supervisory Primary Examiner consulted on the previous round of prosecution, the Primary Examiner agreed that the claims are not allowable under 101 for reasons discussed above.  

As discussed in the interview, Examiner consulted with two Supervisory Patent Examiner’s.  Both agreed that the claims are not allowable under 101 for reasons discussed above (see attached interview summary).  Additionally, it was noted that the final step of “generating an instruction” is not positively claimed.  For example, under broadest reasonable interpretation, the limitation merely generates an instruction to perform the subsequent activities.  The subsequent activities merely represent non-functional descriptive material akin to printed matter.  And, read broadly, the “instruction” that is generated could represent any number of instructive items that do not necessarily perform the subsequent steps, but may simply provide an indication (that is not executed).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN D SENSENIG whose telephone number is (571)270-5393.  The examiner can normally be reached on M-F: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S. S./
Examiner, Art Unit 3629
February 26, 2022

/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629